Citation Nr: 1329919	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active service from February 1958 to March 1967.  He died in February 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2012 the Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded previously by the Board to obtain a medical opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's cardiomyopathy (the immediate cause of his death in February 2001) was causally related to in-service exposure to asbestos.  The appellant had contended that the Veteran died from a heart disorder (cardiomyopathy) due to exposure to asbestos throughout his nine years of service in the Navy.  

On remand, the Board requested a VA medical opinion on the question of whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's cardiomyopathy was causally related to in-service exposure to asbestos.
In a January 2013 VA medical opinion, VA examiner opined that it was less likely as not (less than 50% probability) the Veteran's cardiomyopathy (that caused his death) was causally related to in-service exposure to asbestos.  She noted that current credible medical literature does not substantiate the etiology of cardiomyopathy as being related or causally related to exposure to asbestos.  The medical etiology of the Veteran's terminal heart condition, cardiomyopathy, can be caused by a variety of disorders, none of which are exposure to asbestos.

The appellant and her representative now contend that the Veteran had asbestos-related lung problems and that these lung problems caused debilitating effects and general impairment of health to the extent that it rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death.  This contention involves a medical question and further development is therefore necessary. 

The Board notes that the death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be forwarded to the same examiner who authored the January 2013 medical opinion.  The examiner is requested to review the claims file and offer responses to the following questions:

    a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran had an asbestos-related lung disorder?  Please discuss the relevant medical records in the claims file, to specifically include those dated in the late 1990's showing treatment and special testing for lung problems.

     b)  If the Veteran did have an asbestos-related lung disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder was a contributory cause of his death?  Please discuss whether such asbestos-related lung disorder resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of the heart disorder which was listed as a cause of death.  Please also discuss whether the asbestos-related lung disorder was of such severity as to have a material influence in accelerating the Veteran's death. 


If the January 2013 VA examiner is not available, the claims file must be made available to an appropriate VA medical examiner for review and responses to the above questions.  

2.  After completion of the above and any other development which the RO may deem necessary, the RO should review the claims file (to include all additional evidence submitted by the appellant) and determine if the benefit sought can be granted.  If the claim on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


